Citation Nr: 1109019	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-16 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from February 1973 to February 1979, and from October 1990 to May 1991.  He was awarded the Combat Infantryman's Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in August 2006.  A statement of the case was issued in March 2007, and a substantive appeal was received in May 2007.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in November 2007, subsequent to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an October 2008 supplemental statement of the case, following the provision of notice.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained private and VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in April 2006 and November 2007.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Service connection is in effect for PTSD, rated 70 percent; tinnitus, rated 10 percent; bilateral sensorineural hearing loss secondary to acoustic trauma, rated 0 percent; and erectile dysfunction associated with PTSD, rated 0 percent.  Rating decision in April 2005 also granted service connection for residuals of a right ankle fracture and strain injury left thigh, status post abscess with residual scar, both rated noncompensable.  Overall, the Veteran has a combined service-connected disability rating of 70 percent.  See 38 C.F.R. § 4.25.  Thus, the percentage criteria listed under 38 C.F.R. § 4.16(a) has been met.  

The most significant service-connected disability is the Veteran's PTSD.  Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

A March 2004 VA examination, and January 2006 and April 2006 VA treatment records altogether show that the Veteran earned a general equivalency diploma (GED) while in the military and a degree in automotive technology.  The Veteran had worked for the city for 23 years repairing street sweepers and working as an automotive technician and water tanker driver.  When asked in March 2004 how it was possible for him to maintain a long-term job, he replied, "They put me in the corner and they don't bother me."  The April 2006 VA treatment record shows that the Veteran retired due to medical reasons in August 2005.

On an October 2005 request for employment information in connection with claim for disability benefits, the Veteran reported that he was not working due to "Normal Retirement".    

A January 2006 VA treatment record shows that the Veteran was alert, oriented in all four spheres, and well groomed with full eye contact.  It was observed that the Veteran was friendly, polite and cooperative with the interview process.  His mood was generally euthymic.  The Veteran had a reactive, appropriate and full range affect.  The Veteran's thought process was logical, goal directed and coherent.  It was observed that the Veteran's thought content was without psychotic symptoms, without perceptual disturbances, and not labile.  Insight and judgment were deemed intact.  The Veteran's GAF score was 53, which is indicative of moderate symptoms or moderate difficulty in social occupation or school functioning.

An April 2006 VA treatment report shows that the Veteran did not report any cognitive changes except for attention and concentration difficulties.  The Veteran's wife observed that the Veteran had memory difficulties.  It was noted that in August 2005, she noticed that the Veteran's memory declined.  The Veteran's wife suspected that the difficulties were likely due to attention problems.  She expressed belief that her husband was distracted by his medical problems and tended to focus on his somatic issues.  It was observed that there was no evidence of a formal thought disorder in the form of psychosis.  The Veteran's insight and judgment appeared intact and thought processes were logical.  It was further observed that the Veteran was very pleasant and cooperative during testing and that he appeared to give maximum effort during the evaluation.  It was additionally observed that the Veteran required little repetition and reminders of test instructions.  It was noted that the current results were valid indicators of the Veteran's current levels of neuropsychological functioning.  

It was noted that he was a clinically depressed gentleman, who displayed grossly average neuropsychological functioning in the areas of orientation, complex attention, visual motor speed/information processing, executive functions, sequencing and verbal fluency.  Intellectual functioning was seen as within normal limits with no evidence of intellectual decline.  Learning/memory scores ranged from impaired to high average, with visual memory being better than verbal memory.  It was observed that the Veteran had difficulty learning new verbal information but was able to retain the majority of the information he learned.  It was noted that his memory scores were likely impacted by his variable attention.  It was additionally noted that his testing results suggested that depression and PTSD are likely contributing to his variable attention and memory difficulties; and that the Veteran's chronic pain, sleep difficulties and anxiety regarding his medical condition may be impacting his cognitive performance.  However, there was no strong evidence of a cognitive disorder or a degenerative process in the form of dementia at the time.  

When the Veteran underwent a VA examination in April 2006, the Veteran's immediate and recent memories were deemed intact.  The Veteran was oriented in all spheres.  The Veteran's speech was vague in content, normal as to rate and low in volume.  Thought process production was that he mostly spoke in response to the examiner's questions, and the examiner found that the Veteran's responses were satisfactory.  The VA examiner noted that his continuity of thought was goal directed and relevant.  The VA examiner found that the Veteran's judgment and insight were fair.  It was noted that he Veteran subjectively complained of problems with attention and concentration.

The VA examiner noted the Veteran last worked in August 2005 due to "normal retirement"; and that at the previous VA examination, the Veteran mentioned working 23 years for a city and according to the Veteran was able to work satisfactorily when left alone.  At the April 2006 VA examination, the VA examiner reported that mental health symptomatology occurring in a work setting when the Veteran was working would include hypervigilant behavior and some loss of focus and concentration.  The VA examiner observed, however, that the Veteran was able to sustain his work for many years until retirement.  The VA examiner found that the mental health symptomatology in and of itself would not preclude employment.  He noted at the end of the report that although hypervigilance and inattention would likely occur in a work environment, employment would be feasible in a loosely supervised situation requiring little interaction with the public if the Veteran's mental health were the only variable considered.

When the Veteran was afforded a VA examination in November 2007, the VA examiner found that the Veteran's immediate and recent memories were intact, and that he was oriented in all spheres.  The Veteran's speech was described as normal as to rate and volume, the VA examiner found that the Veteran's though process production was spontaneous and adequate.  Continuity of thought was goal-directed and relevant.  His GAF score was 50, which is indicative of serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A December 2008 VA treatment record shows that the Veteran complained of decreased concentration and difficulty accomplishing tasks.  The Veteran believed he did better on Paxil.  It was noted that his thought process was linear in stream with tight associations.  Insight was deemed good and judgment was considered intact.  The Veteran's GAF score was 55, which is indicative of moderate symptoms or moderate difficulty in social occupation or school functioning.

Various VA treatment records from January 2009 to November 2010 VA treatment records show that the Veteran had thought process that was seen as logical, goal-directed and coherent.  The Veteran's was found to be alert and oriented with speech rate, volume and quantity within normal limits.  Insight and judgment were deemed adequate for medical decision-making ability.  The Veteran's GAF score was 55.

The overall record does not support a finding of an inability to obtain and retain substantially gainful employment consistent with his education and history.  While a November 2007 VA examination shows serious impairment in occupational functioning , subsequent treatment records from December 2008 onward show that he would have only moderate difficulty in occupational functioning.  Further, while a 70 percent rating for PTSD includes difficulty in adapting to stressful circumstances (including work or a work-like setting) and the inability to establish and maintain effective relationship, the evidence did not show an inability to engage in gainful employment, the consistently normal findings in areas such as memory, thought process and content, speech and judgment argue against a finding that his PTSD precludes employment.  Additionally, the April 2006 VA examination report reveals that employment would be feasible in a loosely supervised situation requiring little interaction with the public if the Veteran's mental health were the only variable considered.  The Board notes that the evidence does not show that the other service-connected disabilities (tinnitus, bilateral sensorineural hearing loss, erectile dysfunction, residuals of right ankle fracture, and left thigh strain injury, status post abscess with scar) have any major impact on employability.

At this point, the Board notes that in the past the Veteran files claims of service connection for certain physical disorders, including muscle weakness as related to an undiagnosed illness, which the record shows to have a significant impact on his employability.  These claims were denied, and the Veteran did not appeal.  

The Board also recognizes the Veteran's years of honorable service, including service in Vietnam and Southwest Asia.  The Board has also considered the statements of the Veteran, his spouse, and friends in support of the appeal, and the Board does not doubt that the Veteran's overall medical condition results in significant impairment.  However, the Board stresses that in considering the issue now on appeal it is only the impact of the service-connected disabilities that is relevant.  Moreover, the Board may not consider the Veteran's age.  After reviewing the record, the Board concludes that the preponderance of the evidence is against a finding that the service-connected disabilities alone preclude gainful employment.  


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


